            Case 1:19-cv-01098-RC Document 10 Filed 06/11/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                )
ASHLEY BROOKE NEESE,                            )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )          Case No.: 1:19-cv-01098-RC
                                                )
UNITED STATES DEPARTMENT OF                     )
JUSTICE,                                        )
                                                )
               Defendant.
                                                )

               RESPONSE TO COURT’S ORDER OF JUNE 4, 2019 AND
             REQUEST TO WITHDRAW PLAINTIFF’S DEFAULT MOTION

       Plaintiff Ashley Neese (“Neese”), by and through undersigned counsel, files this response

to the Court’s Minute Order of June 4, 2018 which Order required Plaintiff to advise by June 18,

2019, whether Plaintiff has complied with all aspects of Fed. R. Civ. P. Rule 4(i).

       Plaintiff advises the Court that the United States Attorney for the District of Columbia and

the United States Attorney General were served in the above captioned case by process server on

June 6, 2019. See Dkt. No. 8 and 9. Thus, Plaintiff respectfully submits that she has now complied

with all appropriate aspects of Rule 4.

       Plaintiff also advises that out of an abundance of caution, (belt and suspenders), the United

States Attorney for the District of Columbia and the United States Attorney General were also

served in the above captioned case by certified mail. The process was mailed on June 6, 2019. To

date, the return receipt for the United States Attorney has been received.

       The service on June 6, 2019, was in addition to service on the Department of Justice on

May 2, 2019. See Dkt. No. 3.




                                              Page 1
          Case 1:19-cv-01098-RC Document 10 Filed 06/11/19 Page 2 of 3



       In light of the additional service that was made on the Government and the Court’s Minute

Order, Plaintiff respectfully requests that its Declaration and Motion and Memorandum for default

judgment be withdrawn as premature and moot for the time being.

       Thus, Plaintiff requests permission to withdraw its Affidavit and Motion for Default

Judgment against Defendant, United States Department of Justice (“DOJ”) (ECF Dkt. No. 4 and

5) as premature.

Date: June 11, 2019                         Respectfully submitted,

                                            /s/ David G. Barger
                                            David G. Barger
                                            DC Bar No. 469095
                                            Greenberg Traurig, LLP
                                            1750 Tysons Boulevard, Suite 1000
                                            McLean, Virginia 22102
                                            Tel: (703) 749-1307
                                            Fax: (703) 749-1301
                                            bargerd@gtlaw.com

                                            Counsel for Plaintiff Ashley Brooke Neese




                                             Page 2
             Case 1:19-cv-01098-RC Document 10 Filed 06/11/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of June 2019, I electronically filed a Response to

Court’s Order of June 4, 2019 and Request to Withdraw Plaintiff’s Default Motion with the Clerk

of the Court using the CM/ECF system, which will send notification of such filing to all counsel

of record.



                                            /s/ David G. Barger
                                            David G. Barger
                                            DC Bar No. 469095
                                            Greenberg Traurig, LLP
                                            1750 Tysons Boulevard, Suite 1000
                                            McLean, Virginia 22102
                                            Tel: (703) 749-1307
                                            Fax: (703) 749-1301
                                            bargerd@gtlaw.com

                                            Counsel for Plaintiff Ashley Brooke Neese




                                            Page 3
